Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered August 17, 1993, convicting her of assault in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
None of the defendant’s claims of error were properly preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant’s claims lack merit.
The defendant was convicted of two counts of assault in the second degree for assaulting her two-month-old son causing multiple fractures to his ribs and arm. Her only defense was that the baby was injured when she rolled over him while they were sleeping. Contrary to the defendant’s contention, it was not error for the trial court to permit the introduction of the defendant’s prior convictions arising from child abuse. In domestic violence cases, evidence of prior bad acts is especially probative in overcoming a defense based on mistake (People v Basir, 179 AD2d 662, 663).
The evidence when viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), was legally sufficient to establish the defendant’s guilt (see, People v King, 85 NY2d 609). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.